           Case 1:21-cv-00197-PLM-SJB ECF No. 4, PageID.16 Filed 03/01/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                    __________ Districtof
                                                                        ofMichigan
                                                                          __________

                 BEVERLY ANDERSON,                                    )
              individually and on behalf of all                       )
                  others similarly situated,                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:21-cv-197
                                                                      )
      CATALINA STRUCTURED FUNDING, INC.,                              )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CATALINA STRUCTURED FUNDING, INC.
                                           Registered Agent:
                                           Christopher Rafael Milton
                                           2626 Footholl Blvd., Suite 200
                                           La Cescenta, CA 91214



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Manuel S. Hiraldo, Esq.
                                           Florida Bar No. 030380
                                           401 E. Las Olas Boulevard Suite 1400
                                           Ft. Lauderdale, Florida 33301
                                           E: mhiraldo@hiraldolaw.com
                                           954-400-4713

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

             03/01/2021
Date:
                                                                                           Signature of Clerk or Deputy Clerk
